{¶ 18} Although I agree with everything the majority has stated, I feel it necessary to write separately to address these issues. Although here under the "totality of the circumstances" there was "reasonable suspicion" to stop appellant's car, despite the officer's personal observations, this may not be so in every case. At some point, the reliability of the tipster's information may become so dissipated by an officer's own personal observations that under "the totality of the circumstances" reasonable suspicion no longer exists. However, under the circumstances here, reasonable suspicion existed and I would affirm.